Spalding, J.
(concurring specially). I concur in the reversal of the judgment in this case, but I think the evidence of other offenses, if admissible at all, should be admitted upon other grounds than that of showing intent.
1. The trial of this case occupied several weeks, and a large part of this time was spent in an attempt to prove and disprove the commission of other simlar offenses. The admission of proof of other offenses in a criminal trial, it seems to be, is, at best a dangerous proceeding, and courts should restrain it within very narrow limits. The defendant is placed on trial charged with the commission of a specific act, and to permit the state to introduce evidence of other acts which are claimed to be unlawful, of which the defendant has had no notice — no opportunity to prepare his defense on them — and of which -he may be entirely innocent, and yet by reason of the surprise and lack of opportunity, be wholly unable to establish his innocence, may work great injustice. The danger of this is so great that proof of other offenses should not be admitted unless clearly within the well-established rules. Take this case as an illustration. The defendant was tried nearly 400 miles from his home, and from where the offenses were claimed to have been committed. He was informed against on only one offense, yet to all intents and purposes he was placed upon trial for four or five different offenses, and compelled to go this long distance after the trial commenced, to look for witnesses to disprove charges of which he had no prior notice. The rule seems to be that similar offenses in cases of this kind may be shown, first, to prove the intent; second, when they are part of one criminal scheme or- system. There is no contention that the other offenses permitted to be shown had any connection with the crime for which the defendant was tried. But it is contended that the proof of the other forgeries was admissible for the purpose of showing the intent. I, however, *64am unable to see that the question of intent properly entered into the proof in this case. The defendant expressly admitted at the commencement of the trial the signing of the name which he was charged with forging to the receipt. He claimed authority from Crowder to do -so. Crowder denied having given him such authority. Throughout the entire -case it was conceded that the purpose with which the receipt wa-s executed and uttered was to secure the money which it represented from the railway company. There was no occasion to question this intent, and the defendant did secure the money represented by the receipt from the company. This narrowed the issue solely to the question as to whether he was authorized to sign Crowder’s name, and the admission of evidence of the other offenses claimed to- have been committed in no way shed any light upon that question, and the only effect its admission could have had must have been to prejudice the jury by making it appear to them that the defendant was a confirmed criminal. Again, after the attempted proof of each of the other unlawful acts of the defendant, how was the position of the state improved without proof of the intent with which they were committed ? If proof of intent under the circumstances was necessary in the case at bar to have made the proof of similar acts competent, proof of intent should have been made in connection with them. If it was unnecessary to prove the intent in this case by reason of the conceded object to obtain money from the railway company, then proof of other acts was inadmissible. If proof of the intent in the .present case was necessary, it was equally necessary in the other instances to constitute them any corroboration of the state’s theory by showing intent. As I view the case the question of intent to defraud rested solely upon the question as to whether or not he was authorized to sign Crowder’s name, and the only evidence competent was evidence directed to that point. I think this view of •the law is sustained by a great number of cases. State v. Bokien, 14 Wash. 403, 44 Pac. 889; Commonwealth v. Jackson, 132 Mass. 16; Shaffner v. Commonwealth, 72 Pa. 60, 13 Am. Rep. 649; Coleman v. People, 55 N. Y. 81; People v. Shea, 147 N. Y. 78, 41 N. E. 505; People v. Molineux, 168 N. Y. 264, 61 N. E. 286, 62 L. R. A. 193; State v. Vance, 119 Iowa, 685, 94 N. W. 204; Bink v. State (Tex. Cr. App.) 89 S. W. 1075; State v. Sparks (Neb.) 113 N. W. 154. If the admission of this class of evidence does not constitute error, it is clear to me that it is because each offense constituted *65part of a general system or scheme, or it might have been so construed.
2. The defense called one De Lance as a witness to prove that Crowder had stated that the receipt in question was worth or could be made worth $2,500 to him, or that he could make it cost the defendant that much, and he was asked whether or not he heard Crowder make such a statement. De Lance was a witness for the state, and appears to have been hostile to the defendant, and, after more or less evasion, he answered in substance that Crowder had made such a statement in his presence and hearing. This was the substance of his testimony. After so testifying, the special prosecutor was permitted, over objection made by defendant, to ask certain questions in cross-examination It is necessary to set out these questions and answers, and it appears to me that no discussion regarding their propriety is necessary. Under the guise of asking questions, the counsel made insinuations and charges against the defendant, if not improper in any case, certainly improper cross-examiation of this witness. These questions were duly objected to, and the overruling of the objections is assigned as error. “Q. Did he [Crowder] appear like a man who was acting like a jackal, going around and blackmailing a man behind his back, did he ? I want to find out whether he was mad because some one was trying to commit a crime agaist him, or whether he was trying to commit a crime against somebody else? A. No he did not. I heard what he said, and saw the expression of his face and heard the tone of his voice. Q. Did you get any impression from hearing •the way he said it, and the public manner in which he said it, and the tone of his voice, and the expression of his face, that he was contemplating himself committing a crime against Maj. Murphy; or that he was enraged because he found that some one had committed a crime against him? Which was the impression you got ? A. Why, he seemed angered at Murphy and the others down there for having forged his name more than anything else. Q. In other words, it seemed that he felt outraged because a crime had been committed against him, rather than that he was planning a crime against some one else? A. It looked that way to me. Q. Was there anything about the expression of his face, or tone of his voice, your mind being refreshed on the subject, that indicated that he had any other feeing than that of a man who discovered his. *66name had been forged, and didn’t know it before, and he felt outraged, and was angry. Was there anything inconsistent, or anything in his face or manner or expression o'her than that, at the time he made that remark? A. Well, I never had any conversation with a man that had had his name forged before. He was mad— pretty mad, in fact. Q. You know about how a man would feel like Crowder, who had a little -farm, who had had his name forged. You know about how he would express himself on the .subject when he came back after having asked the party to pay it up. Was there anything in his voice at that time other than a man would naturally expect under these circumstnces ?” Objection being interposed that it would be impossible for the witness to tell, the court said: “What was his expression; how did he express himself? Q. And that he compelled those responsible for the forgery to pay up or dig up? And did you not also know by the same process of reasoning by which you arrived at that conclusion. Did you not also know that lie would make them fellows dig up, he referred to the man who forged the receipt? A. Or was responsible for it. Q. Was the tone of his voice and the expression of his face during the entire conversation consistent with the statement that somebody had forged his name? A. Yes, sir; it was consistent. Q. Was it the expression you would naturally expect a man to have on finding and honestly believing his name had been forged, and after having compelled the party to settle ? A. His face was consistent with a man who was very angry. Q. When he [Crowder] looked vindictive ,you mean by that that he appeared to be angry because his name actually had been forged, and the statement he uttered at that time was true ? A. He had that appearance; yes.” The object of this line of questions was undoubtedly to corroborate by showing Crowder’s appearance and actions, his denial of authority to Murphy to sign the receipt. It may have been competent for the state to show whether Crowder appeared angry or pleased; but these questions go far beyond any proper examination of a witness to show the appearance of a party during a conversation. The witness was not asked to state the conversation which -took place, but to give his impressions and his conclusions as put in his his mouth by counsel. The impropriety of this line of questions cannot be doubted, and as counsel for the defendant states in his brief — with which statement I concur — : “Authority upon the subject cannot be cited, for a parallel to this proceeding, we firmlv *67believe, cannot be found in all the judicial history of this country.” Trial courts in this state are inclined to be over-lenient to counsel in permitting prejudicial questions of this character, and I deem it important to call attention to this phase of the case at bar to indicate that courts should restrain them within proper limits, and that the discretion vested in trial courts can be abused in the permission to make use of charges and innuendoes by question of the counsel.
(115 N. W. 84.)